Title: John Hartwell Cocke to James Madison, 2 November 1834
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                My dear sir, 
                            
                            
                                
                                    Charlottesville
                                
                                Nov 2d. 1834
                            
                        
                         
                        Permit me to introduce to your acquaintance Edwd. C. Delavan Esqr. Chairman of the Executive Comtee of the
                            New York State temperance Society.
                        Mr. Delavan has visited our State, to be present at the temperance Convention which has taken place here—He
                            anticipates some advantages to this great cause, if he can obtain the assurance of your countenance in its favour—He is
                            more-over desirous of putting you in possession of the documents upon this subject, so interesting to our Country
                            & the world—
                        It is with much pleasure I have heard since my arrival in Charlottesville, of the amended State of your
                            health—present my kind regards to Mrs Madison, and accept for yourself, dear sir, my best wishes both for time and
                            Eternity—
                        
                        
                            
                                John H. Cocke Senr
                            
                        
                    